Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims  1-6 and 8 in the reply filed on October 7, 2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Siegele; Stephen H. et al. (US 5562132 A) in view of Bouchard; Fred (US 6077356 A). Siegele teaches a chemical vessel (20; Figure 3, 18; see common 64,66) for providing a chemical precursor for use in deposition of semiconductor films onto a substrate (“wafer; throughout”), the chemical vessel (20; Figure 3, 18; see common 64,66) comprising: a vessel housing (20; Figure 3, 18; see common 64,66); a level sensor tube (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B) extending from a top of the vessel housing (20; Figure 3, 18; see common 64,66), the level sensor tube (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B) comprising a plurality of level sensors (39; Figure 1, 26, 27-Applicant’s 260A-260D; Figure 3A) indicating a level of chemical precursor within the vessel housing (20; Figure 3, 18; see common 64,66); a dip tube (60; Figure 3) extending from a top of the vessel housing (20; Figure 3, 18; see common 64,66); a vacuum source (“vacuum source”; Figure 18; see common 64,66; Figure 3,18) coupled to the dip tube (60; Figure 3); and a vacuum valve (73; Figure 18) connecting the vacuum source (“vacuum source”; Figure 18; see common 64,66; Figure 3,18) to the dip tube (60; Figure 3); wherein the vacuum source (“vacuum source”; Figure 18; see common 64,66; Figure 3,18) is configured to remove a vapor of the chemical precursor from the vessel housing (20; Figure 3, 18; see common 64,66) – claim 1
Siegele futher teaches:
The chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1, wherein the plurality of level sensors (39; Figure 1, 26, 27-Applicant’s 260A-260D; Figure 3A) are disposed at different locations on the level sensor tube (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B), as claimed by claim 3
The chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1, further comprising a reaction chamber valve (70; Figure 18) configured to send a vaporized chemical precursor to a reaction chamber (“reaction chamber”; throughout), as claimed by claim 4
The chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1, further comprising an inlet valve (74; Figure 18) coupled to a gas source (“carrier gas supply source”; column 21; lines 5-8)., as claimed by claim 5
The chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1, further comprising a level sensor (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B) port (port on 20 at 28; Figure 3; not numbered) to which the level sensor tube (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B) is coupled, as claimed by claim 6

Siegele does not teach a counterbore (Applicant’s 270; Figure 3B) built into a bottom of the vessel housing (20; Figure 3, 18; see common 64,66) as claimed by claim 1. As a result, Siegele does not teach:
Siegele’s level sensor tube (28; Figure 1, 26, 27-Applicant’s 250; Figure 3B) extending from a top of Siegele’s vessel housing (20; Figure 3, 18; see common 64,66) substantially into the counterbore (Applicant’s 270; Figure 3B); Siegele’s dip tube (60; Figure 3) extending from a top of Siegele’s vessel housing (20; Figure 3, 18; see common 64,66) to substantially a top of the counterbore (Applicant’s 270; Figure 3B) – claim 1
The chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1, wherein the counterbore (Applicant’s 270; Figure 3B) is shaped in at least one of: rectangular, circular, or elliptical, as claimed by claim 2
A reaction system for depositing a semiconductor film onto a substrate (“wafer; throughout”), the reaction system comprising: the chemical vessel (20; Figure 3, 18; see common 64,66) of claim 1; a reaction chamber (“reaction chamber”; throughout); and a substrate holder configured to hold at least one substrate, as claimed by claim 8
Bouchard also teaches a chemical vessel (12; Figure 1) for providing a chemical precursor for use in deposition of semiconductor films onto a substrate (64) maintained on a holder (62) inside a reaction chamber (60). Bouchard further teaches a rectangular/elliptical counterbore (28; Figure 1,2-Applicant’s 270; Figure 3B) built into a bottom of the vessel housing (12; Figure 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Siegele to add a counterbore to Siegele’s vessel housing (20; Figure 3, 18; see common 64,66) as taught by Bouchard.
Motivation for Siegele to add a counterbore to Siegele’s vessel housing (20; Figure 3, 18; see common 64,66) as taught by Bouchard is at least to “increase the extent of utilization of the liquid 24 provided in the vessel.” as taught by Bouchard (column 5; lines 45-50).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steidl; Thomas Andrew et al. (US 20080143002 A1) also illustrates a precursor delivery vessel including a sump/ counterbore (18; Figure 5)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/            Primary Examiner, Art Unit 1716